Exhibit 10.7
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (“Agreement”), dated as of December 31, 2002 is
entered into between McKESSON CAPITAL CORP., a corporation duly organized and
existing under the laws of Delaware, with its principal office at One Post
Street, San Francisco, California 94104 (“Seller”) and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“Purchaser”), having an office at 20225
Watertower Blvd., Suite 300 Brookfield, Wisconsin 53045.
W I T N E S S E T H:
     WHEREAS, Seller is, among other things, in the business of leasing and
financing the acquisition of various types of equipment, and in connection
therewith, has originated or otherwise acquired interests in certain equipment
financing transactions; and
     WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, all of Seller’s right to receive certain payments due to
Seller pursuant to such financing transactions;
     WHEREAS, McKesson Corporation, a Delaware corporation and the parent
company of Seller (“Parent”), will execute and deliver simultaneous herewith a
guaranty of the obligations of Seller hereunder and under any ancillary
documents executed in connection with the transactions contemplated herein in
the form of Exhibit C hereto (the “Guaranty”); and WHEREAS, this Agreement is
intended to state each party’s agreement with respect to such sale and purchase.
     NOW, THEREFORE, in consideration of these premises and the mutual promises
and covenants contained herein, the parties hereto, intending to be legally
bound, agree as follows:
ARTICLE I.
CERTAIN DEFINITIONS
     Account shall mean any financing transaction listed on Exhibit A attached
hereto and made a part hereof. Account Documents shall mean, with reference to
each individual Account, the rental or lease agreements (whichever is
applicable), any schedules, collateral security agreements, letters of credit,
certificates of deposit, guaranties, bills of sale, assignments, cross-default
and/or cross collateral agreements, or any other agreements, documents or
instruments evidencing a payment obligation under, providing security for, or
otherwise executed and delivered by any Account Party in connection with an
Account, including any document evidencing any Credit Enhancement, but excluding
any Ancillary Agreement.
     Account Party shall mean any renter, lessee, buyer, borrower, guarantor or
other party named in any Account Document (other than any McKesson Affiliate) or
otherwise obligated to make payments on any Account.

1



--------------------------------------------------------------------------------



 



     Affiliate shall mean with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person.
     Ancillary Agreements shall mean any maintenance agreement, services
agreement, license or license agreement, software agreement, manufacturing or
supply agreement, however designated, and any other agreements not relating to
the payment of rental or lease amounts in respect of any Equipment, from time to
time existing between any McKesson Affiliate and any Account Party or any
Affiliate of any Account Party.
     Assignment shall mean the Bill of Sale and Assignment substantially in the
form of Exhibit B to this Agreement.
     Business Day shall mean any day other than a day on which banking
institutions in New York City are authorized or required by law to close.
     Closing Date Servicer Advances shall have the meaning specified in
Section 3.2(a).
     Closing Payment Amount shall mean $117,931,996.67 (being the Preliminary
Purchase Price less the Closing Date Servicer Advances).
     Confidential Information shall mean all trade secrets or confidential or
proprietary information disclosed orally, visually or in writing by one party to
this Agreement to the other party. Confidential Information shall include,
without limitation, all information disclosed to Purchaser by Seller
identifying, or with respect to, any customer of Seller. Confidential
Information does not include information that: (i) is approved for release by
the written authorization of Seller; (ii) Purchaser can show was already in its
possession at the time of disclosure; (iii) is or becomes publicly available by
other than unauthorized disclosure by Purchaser; (iv) is received by Purchaser
from a third party who Purchaser reasonably believes is rightfully in possession
of such information free of any obligation to maintain its confidentiality; or
(v) is independently developed by Purchaser without access to the Confidential
Information.
     Contract Rights shall mean the rights of Seller under the Account Documents
to the extent related to the Payment Rights.
     Credit Enhancement shall mean any (i) security deposit, unapplied advance
or rental or lease payment, (ii) investment certificate, certificate of deposit,
hypothecation of investment or deposit account or like instrument, (iii) letter
of credit, repurchase agreement, agreement of indemnity or guarantee, or
(iv) recourse agreement, in each case, pledged, assigned, or transferred as
security for the performance of any obligation to make a Payment.
     Equipment shall mean the equipment related to the Accounts.
     Event of Bankruptcy shall be deemed to have occurred with respect to a
Person when:
               (a) Such Person shall consent to the appointment of a custodian,
receiver, trustee or liquidator (or other similar official) of itself, or of a
substantial part of its property, or shall admit in writing its inability to pay
its debts generally as they come due, a court

2



--------------------------------------------------------------------------------



 



of competent jurisdiction shall determine that such Person is generally not
paying its debts as they come due or such Person shall make a general assignment
for the benefit of creditors;
               (b) Such Person shall file a voluntary petition in bankruptcy or
a voluntary petition or an answer seeking reorganization in a proceeding under
any bankruptcy laws (as now or hereafter in effect) or an answer admitting the
material allegation of a petition filed against such Person in any such
proceeding, or such Person shall, by voluntary petition, answer or consent, seek
relief under the provisions of any now existing or future bankruptcy or other
similar law providing for the reorganization or winding up of debtors, or
providing for an agreement, composition, extension or adjustment with its
creditors;
               (c) any assignment of rights or delegations of duties by such
Person with respect to its duties or rights under this Agreement, except as
specifically permitted under this Agreement, or any attempt to make such an
assignment or delegation; and
               (d) a petition against such Person in a proceeding under
applicable bankruptcy laws or other insolvency laws, as now or hereafter in
effect, shall be filed and shall not be stayed, withdrawn or dismissed within
60 days thereafter, or if, under the provisions or any law providing for
reorganization or winding up of debtors which may apply to such Person, any
court of competent jurisdiction shall assume jurisdiction, custody or control of
such Person, or any substantial part of its property, and such jurisdiction,
custody or control shall remain in force unrelinquished, unstayed or
unterminated for a period of 60 days.
     Financial Institution shall mean any commercial bank, finance company or
any other Person primarily engaged in the business of providing financial
services or financial products, organized under the laws of the United States or
any state thereof.
     Governmental Entity shall mean a federal, state, provincial, local, county,
municipality or other governmental, regulatory or administrative agency,
department, commission, board, bureau, or other authority or instrumentality,
domestic or foreign.
     Lockbox Account shall have the meaning given to such term in the Services
Agreement.
     Lockbox Account Documents shall have the meaning specified in
Section 4.1(f).
     Loss shall mean any loss, cost, damage, liability, deficiency, fine,
penalty or expense (including, without limitation, reasonable attorneys’ fees
and other professional or expert fees), and damages to, loss of use of or
decrease in value.
     Lien shall mean any lien, security interest, claim or encumbrance.
     MAH shall mean McKesson Automation Inc., a Pennsylvania corporation
(successor in interest to McKesson Automated Healthcare Inc.).
     MAS shall mean McKesson Automation Systems Inc., a Louisiana corporation
(successor in interest to McKesson Automated Prescription Systems Inc.).

3



--------------------------------------------------------------------------------



 



     McKesson Affiliate shall mean McKesson Corporation, together with each of
its Subsidiaries.
     Payment Rights shall mean the rights to receive the Payments.
     Payments shall mean all lease or rental payments due or to become due on an
Account as of the date hereof, and shall include without limitation late charges
and all amounts due for Taxes to the extent that the Account Documents require
that an Account Party is responsible therefor, but excluding (a) any payments
required to be made to Seller in respect of any indemnity claim on account of
Tax or third party obligations incurred by Seller in connection with any
Equipment, Account or Account Document, (b) any payment owing upon any default,
termination event or casualty event under any Account Document, to the extent
relating to or providing compensation in respect of any residual interest in the
Equipment, or (c) without duplication, any payments in respect of any Retained
Payment Rights.
     Permitted Assignee shall mean any Person that (a) is a Financial
Institution, (b) does not, either directly or through any of its Subsidiaries,
engage in the Restricted Activities and (c) has agreed to be bound by
Section 7.15 of this Agreement. For purposes of determining whether an Affiliate
of Purchaser is a Permitted Assignee, such Affiliate shall satisfy clause
(b) above so long as such Affiliate does not control directly or with Purchaser
or any Subsidiary of Purchaser or such Affiliate a business engaged in the
business described in such clause (b).
     Person shall mean any natural person, trust, corporation, limited liability
company, estate, joint stock association, partnership, firm or Governmental
Entity.
     Preliminary Purchase Price shall have the meaning specified in
Section 3.2(a).
     Purchase Date shall mean the date on which Purchaser purchases the
Purchased Assets and delivers the Closing Payment Amount to Seller.
     Purchase Price shall have the meaning specified in Section 3.2(a).
     Purchased Assets shall mean the Contract Rights and the Payment Rights.
     Restricted Activities shall mean providing information technology or
software, or providing information technology support or services, to healthcare
organizations and providers (including, without limitation, integrated delivery
networks, hospitals, extended care facilities, physician group practices, home
health providers, managed care providers and payors) relating directly or
indirectly to the management of healthcare related resources, inventory,
records, data, workflow, quality control systems or revenues, and other similar
services engaged in by McKesson Information Solutions Inc. from time to time.
     Retained Payment Rights shall mean (i) all Ancillary Payments (as defined
in the Services Agreement), (ii) all payments due or to become due in respect of
rentals or leases of equipment other than the Equipment, (iii) payments due or
to become due in respect of the Residual Interest (as defined in the Services
Agreement), (iv) all payments due or to become due in respect of any sales, use
or property tax or similar charge by any Governmental Authority with

4



--------------------------------------------------------------------------------



 



respect to any Equipment, and (v) any and all amounts payable to Seller pursuant
to Section 7.17 of this Agreement.
     Software shall mean any proprietary software, in object code, licensed to
an Account Party in connection with or in relation to any Equipment.
     Subsidiary shall mean, with respect to any Person, any entity of which more
than 50% of the voting stock or other equity interest is owned directly or
indirectly by such Person, or which is controlled by such Person, pursuant to
any management agreement or otherwise.
     Taxes shall mean any and all federal, state, local or foreign taxes, fees,
charges or assessments of any nature upon or in regard to the Purchased Assets,
Accounts, the Account Documents or the related Equipment, levied or assessed at
any time, including, but not limited to, any sales, use, transfer or similar
taxes, transactions, intangibles, ad valorem, value-added, registration, title,
license, stamp, personal property, Federal highway use, custom, duty or other
tax, governmental fee or other like assessment or charge of any kind whatsoever
(other than and not including income or franchise taxes), together with any
interest, penalties or additions thereto.
     UCC shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.
     Upgrade shall mean, in respect of any Equipment, any new release or any new
version of such Equipment, or additional enhancements, functionality or
features, for which the McKesson Affiliates charge their customers.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
     Section 2.1 Representations and Warranties of Seller. Seller, as of the
date hereof, hereby makes the following representations and warranties to
Purchaser, each of which is true and correct on the date hereof:
          (a) Organization, Power and Qualification.
               (i) Seller is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and is duly qualified
and in good standing to do business in each jurisdiction in which the character
of its properties or the nature of its activities requires such qualifications;
               (ii) Seller has full corporate power and authority to enter into
this Agreement and to take any action and execute any documents required by the
terms hereof;
               (iii) This Agreement and all related transactions (including,
without limitation, the ability to transfer and convey the Purchased Assets)
have been duly authorized by all necessary corporate proceedings, and this
Agreement has been duly and validly executed and delivered by Seller, and,
assuming due authorization, execution and delivery by Purchaser, is a legal,
valid and binding obligation of Seller, enforceable in accordance with the terms
hereof;

5



--------------------------------------------------------------------------------



 



               (iv) No consent, approval, authorization, order, registration or
qualification of, or with, any court or regulatory authority or other
governmental body having jurisdiction over Seller, the absence of which would
adversely affect the legal and valid execution, delivery and performance by
Seller of this Agreement or the documents and instruments contemplated hereby or
the taking by Seller of any actions contemplated herein, is required;
               (v) None of Seller’s execution and delivery of this Agreement,
Seller’s consummation of the transactions contemplated hereby or Seller’s
fulfillment of or compliance with the terms and conditions of this Agreement
conflicts with or results in a breach of or a default under any of the terms,
conditions or provisions of any legal restriction by which Seller is a party or
is now bound (including, without limitation, any judgment, order, injunction,
decree or ruling of any court or governmental authority, or any federal, state,
local or other law, statute, rule or regulation) or any covenant or agreement or
instrument to which Seller is now a party, or by which Seller or any of Seller’s
property is now bound, and none of such execution, delivery, consummation or
compliance by Seller will violate or result in a violation of the Certificate of
Incorporation or By-Laws of Seller;
               (vi) Seller has valid title to the Purchased Assets, free and
clear of any Lien, and Seller has not previously assigned, sold or hypothecated
any interest that it has in any Purchased Asset, and upon consummation of the
transactions contemplated hereby, Seller will convey to Purchaser the Purchased
Assets and will be entitled to all of the benefits due and owing to Seller under
the Account Documents relating to the Purchased Assets;
               (vii) There is no action, suit or proceeding pending, or, to the
knowledge of Seller, threatened, against Seller in any court or by or before any
Governmental Entity which would materially affect the ability of Seller to carry
out the transactions contemplated by this Agreement; and
               (viii) The chief executive office of Seller is the address stated
in the recitals above.
          (b) Account Representations. The parties acknowledge that Seller is a
party to the Master Lease Receivables Purchase Agreement dated as of January 1,
2000 between Seller and McKesson Automated Healthcare, Inc., a Pennsylvania
corporation (“MAH”), and the Lease Receivables Purchase and Service Agreement
dated as of October 1, 2001 between Seller and McKesson Automation Systems Inc.,
a Louisiana corporation (“MAS”), pursuant to which Seller has acquired its
interest in the Purchased Assets and the Equipment. For each Account:
               (i) Each Account and Account Document is genuine and, in
reliance, in part, on Purchaser’s representation in Section 2.2(c)(vi) herein,
all of the Purchased Assets are assignable by Seller to Purchaser without the
prior written consent of, or prior notice to, any Account Party;
               (ii) Each Account was originated in connection with the sale,
financing or refinancing of one or more units of Equipment for commercial or
other business use, and all costs, fees and expenses of Seller, MAH or MAS, as
the case may be, incurred in connection

6



--------------------------------------------------------------------------------



 



with the closing or commencement of each such Account and any Account Document
have been paid;
               (iii) Each Account was originated by MAH or MAS, as the case may
be, and interests therein acquired by Seller, in each case, in the ordinary
course of business of MAH, MAS or Seller, as the case may be;
               (iv) The terms and conditions contained in the Account Documents
reflect the entire agreement between parties thereto in relation to the Payment
Rights and there are no other oral or written agreements or representations to
which Seller is a party in connection therewith;
               (v) None of Seller, MAH nor MAS, as the case may be, has directly
or indirectly, in any way, extended or otherwise restructured the payment terms
or any other material term or condition of any Account Document affecting or
relating to any Payment Right, or made any extension or other accommodation to
any Account Party for purposes of changing or beneficially affecting the
delinquency status of any Account;
               (vi) Purchaser has been provided with a copy of each form of
lease agreement and rental agreement affecting or relating to any Payment Rights
and there has been no material deviations therefrom in any provisions that could
reasonably be expected to have a material adverse effect on the enforceability
of the Payment Rights;
               (vii) All names, addresses, amounts, dates, signatures and other
statements of facts contained in the Account Documents are genuine, true and
correct in all material respects, to the extent that any inaccuracy or lack of
correctness would reasonably be expected to have an adverse effect upon any
Payment Right;
               (viii) Exhibit A correctly reflects Seller’s best estimate of the
total amount of Payments to be made on each Account that will be payable to
Purchaser after the date hereof (net of any sales, use or similar taxes
thereon);
               (ix) No Payment on an Account to which Seller is entitled that
has a due date after the date hereof has been prepaid;
               (x) Each Account Document complies in all material respects with
all applicable federal, state, local and other laws, rules, regulations and
requirements promulgated by any Governmental Entity with respect to the creation
of such obligation, the billing or collection of discounts, fees or similar
charges, the amount of interest or other charges which may be collected and the
disclosure of discounts, fees, interest or other charges, including without
limitation, laws pertaining to usury, truth-in-lending, installment or
conditional sales and sales financing; each Account Document represents the
legal, valid and binding obligation of such Account Party, enforceable under all
applicable laws against such Account Party in accordance with its terms, except
to the extent that enforcement of remedies may be limited by applicable
bankruptcy, insolvency or similar laws; to the Seller’s knowledge, neither the
billing and collection nor the enforcement of any Account Document in accordance
with express contractual terms thereof will result in the violation of any laws
heretofore enacted by or regulations promulgated or heretofore issued by any
Governmental Entity;

7



--------------------------------------------------------------------------------



 



               (xi) Except as set forth at Schedule 2.1(b)(xi), no Account is
delinquent in the payment of any amount due thereunder, no Event of Bankruptcy
has occurred and is continuing with respect to any Account Party, each Account
is without default as to payment thereunder or under any Account Document and no
Account or Account Document is subject to any legally valid defense, setoff,
claim, recoupment, deduction, right of rescission or counterclaim (other than
any existing under a contract, instrument or agreement between any Account Party
and Purchaser);
               (xii) Except as set forth at Schedule 2.1(b)(xii), there are no
claims, suits, actions, administrative, arbitration or other proceedings or
governmental investigations, including, without limitation, any counterclaims or
claims by any Account Party, pending or, to the knowledge of Seller, threatened
against Seller, MAH or MAS relating to the Accounts or the acquisition,
collection or administration of the Accounts; none of MAH, MAS or Seller has
received any notice of, and, to the knowledge of Seller, there is no valid basis
for, any claim or assertion of liability against MAH, MAS or Seller relating to
the Accounts or the acquisition, collection or administration thereof; none of
MAH, MAS or Seller has been party to any proceeding, and, to the knowledge of
Seller, there has not been any investigation by or before any regulatory
authority in connection with the business practices of MAH, MAS or Seller with
respect to the Accounts, or the acquisition, collection or administration
thereof;
               (xiii) Any down payment or advance rental or lease payment that
may be required to be paid by an Account Party pursuant to the Account Documents
on the Equipment related to each Account has been fully paid in cash and no part
thereof has been loaned, directly or indirectly, by MAH, MAS or Seller (or by
any predecessor-in-interest to MAH, MAS or Seller), as the case may be;
               (xiv) All Equipment has been delivered to, and unconditionally
and irrevocably accepted under and for purposes of the applicable Account
Document, by the Account Party;
               (xv) Seller has no knowledge of noncompliance of any Equipment
with any applicable federal, state, local or other law, rule or regulation and,
to the best of Seller’s knowledge, all Equipment is in good and working
condition;
               (xvi) MAH or MAS, as the case may be, has valid title to or a
perfected security interest in, with respect to Account Documents constituting
“leases intended as security” (as such term is interpreted under applicable
provisions of the UCC) only, the Equipment, free and clear of any Lien; Seller
has valid title to or a perfected security interest in the Purchased Assets and,
with respect to Purchased Assets relating to Account Documents constituting
“leases intended as security” (as such term is interpreted under applicable
provisions of the UCC) only, the Equipment, free and clear of any Lien; and none
of MAH, MAS or Seller, as the case may be, has previously assigned, sold or
hypothecated any interest that it has in any Purchased Asset or Equipment;
               (xvii) Attached hereto as Schedule 2.1(b)(xvii) is a list, by
item or type, of Credit Enhancements that have been issued for the benefit of
Seller to secure any Payment; (xviii) No part of any property in which a
security interest has been created to secure any

8



--------------------------------------------------------------------------------



 



obligation to make a Payment has been released from such security interest
except for releases in cases of repairs and replacements;
               (xviii) No part of any property in which a security interest has
been created to secure any obligation to make a Payment has been released from
such security interest except for releases in cases of repairs and replacements;
               (xix) None of MAH, MAS or Seller, as the case may be, has
collected and is not holding any Credit Enhancement that constitutes a security
deposit or prepaid amount relating to any Payment;
               (xx) Except as provided at Schedule 2.1(b)(xx), the Equipment is
properly insured as required by the Account Documents, and, to Seller’s
knowledge, none of MAH, MAS or Seller, as the case may be, has been informed of
nor received any notice of any pending claims by or through any Account Party
against the manufacturer or supplier of any of the Equipment based on express or
implied warranties, product liability or otherwise;
               (xxi) Except as set forth in Schedule 2.1(b)(xi), each Account
Party is in full compliance with the Account Documents, except to the extent any
noncompliance would not reasonably be expected to have an adverse effect upon
any Payment Right;
               (xxii) Each Account Document constituting a promissory note,
certificated security (as defined in the UCC), bond, warrant or chattel paper
(as defined in the UCC) obtained as collateral, is the original and only
original of such document and is in the possession of Seller;
               (xxiii) Except as provided at Schedule 2.1(b)(xxiii), all
outstanding Taxes levied or assessed against each respective Account or the
related Equipment have been fully paid by Seller or by the Account Party, as the
case may be;
               (xxiv) Except as set forth at Schedule 2.1(b)(xxiv), MAH or MAS,
as the case may be, has filed UCC financing statements in respect of each
Account, naming the applicable lessee as debtor and specifying the Equipment as
collateral or subject to a lease; and Seller has filed UCC financing statements
in respect of the Purchased Assets and the Equipment;
               (xxv) No Credit Enhancement that constitutes a broker fee or
reserve or any other commission or similar fee directly, or indirectly, is due
or owing now or in the future with respect to any Account; and
               (xxvi) There are no civil, criminal or administrative actions,
suits, claims, hearings, injunctive proceedings, investigations or proceedings
(including, but not limited to, any counterclaims) pending or threatened against
Seller or any Affiliate of Seller with respect to any Account or Account
Document, and none of MAH, MAS or Seller has received any notice in respect
thereof.
          (c) Brokers. No person acting on behalf of Seller or under the
authority of Seller, is or will be entitled to any brokers’ or finders’ fee or
any other commission or similar fee,

9



--------------------------------------------------------------------------------



 



directly or indirectly, from any of the parties hereto in connection with any of
the transactions contemplated hereby.
     Section 2.2 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller as of the date hereof as follows:
          (a) Organization, Power and Qualification.
               (i) Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the state of its incorporation and is
duly qualified and in good standing to do business in each jurisdiction in which
the character of its properties or the nature of its activities requires such
qualification;
               (ii) Purchaser has full corporate power and authority to enter
into this Agreement and to take any action and execute any documents required by
the terms hereof;
               (iii) This Agreement has been duly authorized by all necessary
corporate proceedings, has been duly and validly executed and delivered by
Purchaser, and, assuming due authorization, execution and delivery by Seller, is
a legal, valid and binding obligation of Purchaser, enforceable in accordance
with the terms hereof;
               (iv) No consent, approval, authorization, order, registration or
qualification of, or with, any court of law or regulatory authority or other
governmental body having jurisdiction over Purchaser, the absence of which would
adversely affect the legal and valid execution, delivery and performance by
Purchaser of this Agreement or the purchase contemplated hereunder, is required;
               (v) None of the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby or the fulfillment of or
compliance with the terms and conditions of this Agreement conflict with or
result in a breach of or a default under any of the terms, conditions or
provisions of any legal restriction (including, without limitation, any
judgment, order, injunction, decree or ruling or any court or governmental
authority, or any federal, state, local or other law, statute, rule or
regulation) or any covenant or agreement or instrument to which Purchaser is now
a party, or by which Purchaser or any of Purchaser’s property is bound, nor does
such execution, delivery, consummation or compliance violate or result in the
violation of the Certificate of Incorporation or By-Laws of Purchaser;
          (b) Brokers. No person acting on behalf of the Purchaser or under the
authority of Purchaser is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee, directly or indirectly, from any of the
parties hereto in connection with any of the transactions contemplated hereby.
          (c) Purchaser’s Business; Diligence; Non-Reliance.
               (i) Purchaser is entering into this Agreement in the ordinary
course of its business;

10



--------------------------------------------------------------------------------



 



               (ii) Purchaser has obtained and is in good standing under all
licenses, consents and approvals of any and all Governmental Entities as
necessary in order to undertake the transactions contemplated by this Agreement,
including, without limitation, in respect of usury laws;
               (iii) Purchaser does not engage in the Restricted Activities;
               (iv) Purchaser is acquiring the Purchased Assets for its own
account for investment and not with a view or intent to resell or distribute the
Purchased Assets. Purchaser understands that, accordingly, the Purchased Assets
and the transaction contemplated hereby are not registered under the Securities
Act of 1933, as amended, or state securities or “blue sky” laws, and that the
Purchased Assets are being sold to it in a transaction that is exempt from
securities registration requirements under such laws. If in the future Purchaser
decides to dispose of the Purchased Assets, it agrees that it will do so only in
a transaction exempt from the Securities Act of 1933, as amended, and exempt
under state securities or “blue sky” laws;
               (v) Purchaser (A) has reviewed the Account Documents and other
due diligence materials requested by or made available to it as it deems
appropriate and has consulted with its own legal, accounting, equipment and tax
advisors with respect thereto; (B) has made an independent credit investigation
and evaluation of Seller and the financing terms that are the subject of the
Account Documents on the basis of such information as it has deemed appropriate;
(C) has entered into this Agreement on the basis of its own independent
evaluation; (C) will continue to make its own credit decisions, based on such
information as it deems appropriate, in connection with the Purchased Assets;
and (E) has sufficient knowledge and experience in financial and business
matters to enable it to evaluate the merits and risks of acquiring the Purchased
Assets. Purchaser acknowledges that it has relied on no representations or
warranties of Seller other than those set forth expressly in this Agreement and
the Services Agreement; and
               (vi) Purchaser is a Financial Institution.
ARTICLE III.
CERTAIN AGREEMENTS OF THE PARTIES
     Section 3.1 Agreement to Purchase and Sell. In reliance upon the
representations and warranties set forth above and subject to the fulfillment of
all the terms and conditions of this Agreement, Seller hereby agrees to sell,
assign, transfer and set over to Purchaser, and Purchaser hereby agrees to
purchase, and without recourse to Seller or any other McKesson Affiliate, except
as provided in Section 6.1 and Section 6.2 hereof, the Purchased Assets. Said
sale and assignment of the Purchased Assets shall be effective as of the date
hereof, subject to satisfaction of the conditions specified in Section 4.1 and
Section 4.2 hereof. Contemporaneously with the Closing, Seller shall execute and
deliver the Bill of Sale and Assignment in the form of Exhibit B hereto and in
accordance with Section 4.1 hereof. THIS AGREEMENT IS INTENDED TO REFLECT A SALE
OF 100% OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE PURCHASED ASSETS AND
SHALL IN NO WAY BE CONSTRUED AS AN EXTENSION OF CREDIT BY PURCHASER TO SELLER.

11



--------------------------------------------------------------------------------



 



     Section 3.2 Purchase Price.
          (a) The aggregate purchase price is $120,166,811.44 (the “Preliminary
Purchase Price”), subject to adjustment pursuant to Section 3.3 herein (as so
adjusted, the “Purchase Price”), which amount includes Servicer Advances (as
defined in the Services Agreement and as described in Schedule 2.1(b)(xi)) in
the amount of $2,234,814.77, subject to adjustment pursuant to Section 3.3
herein (the “Closing Date Servicer Advances”). The portion of the total Purchase
Price allocable to the fees for Management Services (as defined in the Services
Agreement) to be performed by Seller under the Services Agreement equals
$500,000. Purchaser shall pay (i) the Closing Payment Amount, and (ii) if the
Purchase Price less the Closing Date Servicer Advances is greater than the
Closing Payment Amount, the amount by which the Purchase Price less the Closing
Date Servicer Advances exceeds the Closing Payment Amount, to Seller, in any
case without deduction, setoff, claim or counterclaim, by wire transfer of
immediately available funds, to Seller’s account in accordance with
Schedule 3.2(a). The Seller shall, if the Closing Payment Amount is greater than
the Purchase Price less the Closing Date Servicer Advances, pay the amount by
which the Closing Payment Amount exceeds the Purchase Price less the Closing
Date Servicer Advances to Purchaser, without deduction, setoff, claim or
counterclaim, by wire transfer of immediately available funds, to Purchaser’s
account in accordance with Schedule 3.2(a).
          (b) The sale and assignment made in this Section shall not diminish,
alter or affect in any way any Account Party’s obligations under any Account or
the related Account Documents, which are and shall be in full force and effect.
     Section 3.3 Post-Closing Procedures.
          (a) During the period of sixty (60) days following the date hereof,
each of Seller and Purchaser shall be entitled to perform all procedures and
take any other steps that it deems appropriate to confirm that the information
set forth on Exhibit A is true, complete and correct and conforms with the terms
and conditions of the Account Documents. Within such 60-day period, each of
Seller and Purchaser may, by delivery of a writing to the other party, propose
changes to the information set forth in such specified columns of Exhibit A
(“Proposed Changes”) and suggested adjustments to the Purchase Price using a
discount rate of 6.21% applied to scheduled future Payments as of the date
hereof (“Proposed Adjustments”), each calculated as the increase or decrease in
the Payment balance resulting from the Proposed Change, such change to be
calculated in accordance with generally accepted accounting principles in the
United States consistent with Seller’s past practices.
          (b) If Seller shall fail to respond to any of Purchaser’s Proposed
Changes or Proposed Adjustments within thirty (30) days after receipt by Seller
thereof, Seller shall be deemed to have accepted such Proposed Change or
Proposed Adjustment. If Purchaser shall fail to respond to any of Seller’s
Proposed Changes or Proposed Adjustments within thirty (30) days after receipt
by Purchaser thereof, Purchaser shall be deemed to have accepted such Proposed
Change or Proposed Adjustment.
          (c) In the event of any dispute between Seller and Purchaser regarding
any Proposed Change or Proposed Adjustment that cannot be resolved within thirty
(30) days after

12



--------------------------------------------------------------------------------



 



receipt thereof by Seller or Purchaser, as applicable, each of Seller and
Purchaser shall have the right, upon delivery of written notice to the other
party, to require that such dispute be resolved by a public accounting firm with
nationally recognized auditing expertise, which shall be jointly selected by
Purchaser and Seller and, if Seller and Purchaser cannot so agree, shall be
selected by lot from two or more public accounting firms with nationally
recognized auditing expertise, each of whom shall not have been selected by
Parent or General Electric Company to audit its consolidated financial
statements for the then-current fiscal year or any of the three immediately
preceding fiscal years (the “Selected Accounting Firm”). The Selected Accounting
Firm shall resolve only issues upon which Purchaser and Seller have been unable
to agree. Seller and Purchaser shall use commercially reasonable efforts to
enable the decision of the Selected Accounting Firm to be rendered within thirty
(30) Business Days after the appointment of the Selected Accounting Firm. Each
of Seller and Purchaser reserves all legal and other equitable rights and
remedies to enforce or challenge the decision rendered by the Selected
Accounting Firm.
          (d) Each of Seller and Purchaser shall pay its own fees and expenses
in connection with the tasks outlined in this Section 3.3. All fees and expenses
of the Selected Accounting Firm shall be borne pro rata by Seller and Purchaser
in proportion to the allocation of the disputed amount between Seller and
Purchaser by the Selected Accounting Firm, such that the prevailing party pays a
lesser portion, or none, of such fees and expenses.
ARTICLE IV.
CONDITIONS TO PURCHASE
     Section 4.1 Purchaser’s Conditions Precedent to Purchase. The obligation of
Purchaser to purchase the Purchased Assets is subject to the fulfillment (or
waiver by Purchaser) of each of the following conditions precedent:
          (a) Purchaser shall receive an Assignment and Bill of Sale in the form
of Exhibit B attached hereto, executed by Seller;
          (b) Seller shall not be in default in the performance of any
obligation hereunder or under the Services Agreement in any material respect,
and all representations and warranties of Seller contained herein or in the
Services Agreement shall be true and correct in all material respects;
          (c) No MCC Event of Default (as defined in the Services Agreement)
shall have occurred and be continuing;
          (d) Seller shall have executed and delivered to Seller the Services
Agreement in the form attached hereto as Exhibit D (the “Services Agreement”);
and
          (e) Seller shall cause to be delivered to Purchaser, in form and
substance satisfactory to Purchaser, such opinions of counsel as Purchaser may
reasonably request regarding certain issues related to the transactions
contemplated herein, including, without limitation, (1) the status of Seller,
(2) the perfection of a security interest in the Purchased Assets

13



--------------------------------------------------------------------------------



 



in favor of Purchaser, and (3) the enforceability of the Assignment and Bill of
Sale in favor of Purchaser.
     Section 4.2 Seller’s Conditions Precedent to Purchase. The obligation of
Seller to sell to Purchaser the Purchased Assets is subject to the fulfillment
(or waiver by Seller) of each of the following conditions precedent:
          (a) Purchaser shall deliver to Seller the Closing Payment Amount in
accordance with Section 3.2(a) hereof;
          (b) Purchaser shall have executed and delivered to Seller the Services
Agreement; and
          (c) The Purchaser shall not be in default in the performance of any
obligation hereunder or under the Services Agreement in any material respect,
and all representations and warranties of Purchaser contained herein or in the
Services Agreement shall be true and correct in all material respects.
ARTICLE V.
PROTECTION OF PURCHASER
     Section 5.1 UCC-1 Financing Statements; Turnover of Documents to Purchaser.
          (a) Where applicable, Seller at its own expense will execute and
deliver to Purchaser, within five (5) Business Days following the date hereof,
financing statements on Form UCC-1 prepared by Purchaser necessary to perfect
Purchaser’s first priority security interest in the Purchased Assets.
          (b) If requested by Purchaser, Seller, at its own cost and expense,
will promptly deliver to Purchaser copies of any or all Account Documents to the
extent relating to the Purchased Assets. Notwithstanding the foregoing, upon the
termination by Purchaser of the Services Agreement pursuant to Section 11 of the
Services Agreement, Seller shall, at its own cost and expense, deliver to
Purchaser promptly following such default: (i) originals of any or all Account
Documents constituting chattel paper (as defined in the UCC); (ii) originals of
all Account Documents relating solely to the Purchased Assets; (iii) copies of
all other Account Documents; and (iv) such other memorialized data, documents
and records related to the documents referenced in clauses (i), (ii) and
(iii) above (including without limitation true copies of any computer tapes and
data in computer memories) as Purchaser may reasonably deem necessary to enable
it to enforce its rights thereunder or protect its position as owner or holder
of the Purchased Assets. In addition, in the event that Purchaser assumes
servicing responsibilities for any Account pursuant to Section 2 of Exhibit A to
the Services Agreement, the Seller shall deliver the documents described in
clauses (i) through (iv) above that relate to such Account. After any delivery
under this Section 5.1(b), Seller will not keep or retain any executed
counterpart or other copy of any such documents referenced in clauses (i) and
(ii) above, or related material, without clearly marking the same to indicate
conspicuously that the same is not the original and that transfer thereof does
not transfer any rights against any Account Party or any other Person.
Notwithstanding any provision to the contrary contained herein, Seller shall

14



--------------------------------------------------------------------------------



 



have no obligation to deliver to Purchaser any documents relating to Exempt
Materials (as defined in the Services Agreement).
     Section 5.2 Protection of Ownership Interest of Purchaser.
          (a) Seller will from time to time do and perform any and all acts
(other than the payment of money) and execute any and all documents (including,
without limitation, the execution, amendment or supplementation of any financing
statements or continuation statements relating to the Purchased Assets, the
Accounts and/or the interests purchased pursuant hereto) for filing under the
provisions of the UCC or other applicable statute of any applicable
jurisdiction, the execution, amendment or supplementation of any instrument of
transfer as may be reasonably requested by Purchaser in order to effect the
purposes of this Agreement and the sale contemplated hereunder and to perfect
and protect the interest of Purchaser in the Purchased Assets against all
Persons whomsoever to the maximum extent necessary to protect Purchaser’s
interest; provided, however, that, notwithstanding the foregoing, so long as no
MCC Event of Default or MCC Change of Control (each as defined in the Services
Agreement) has occurred and is continuing, Seller shall be under no obligation
(i) to obtain any estoppel, waiver or consent from any Person relating to or in
respect of any Equipment, (ii) to deliver original counterparts of any or all
Account Documents to Purchaser, or (iii) to notify any Account Party of
Purchasers’ interest in the Purchased Assets. Notwithstanding the foregoing, in
the event that Purchaser assumes servicing responsibilities for any Account
pursuant to Section 2 of Exhibit A to the Services Agreement, Purchaser shall
have the right to cause Seller to take the actions described in clauses
(i) through (iii) above with respect to such Account.
          (b) As of the date hereof, Purchaser is hereby designated Seller’s
attorney-in-fact to sign and file, on behalf of Seller, financing and
continuation statements and amendments thereto and any other documentation
pertaining to the Purchased Assets and any other interests purchased pursuant
hereto, to the extent consistent with the proviso contained in Section 5.2(a).
     Section 5.3 Administration of Taxes.
          (a) Payment of Taxes. After the date hereof, Seller shall pay all
Taxes as levied by any taxing authority in any jurisdiction (i) with respect to
the Payments and Purchased Assets on or prior to the date hereof and (ii) with
respect to the Equipment and the Retained Payment Rights, and Purchaser or its
Affiliates shall pay all Taxes as levied by any taxing authority in any
jurisdiction with respect to the ownership of the Payments and Purchased Assets
after the date hereof. Notwithstanding the foregoing, in the case of Taxes that
are not the direct responsibility of Seller, MAH or MAS or Purchaser (including
Taxes for which Seller, MAH or MAS or Purchaser is secondarily liable as
collection agent), Seller or Purchaser, as the case may be, shall only be liable
hereunder to the extent payment is received on account of such Taxes from the
applicable Account Party. For purposes of this Section 5.3(b), (i) personal
property taxes in respect of which the assessment (lien) date occurs on or
before the date hereof shall be deemed to be Taxes levied by a taxing authority
with respect to the ownership of the Purchased Assets on or prior to the date
hereof and (ii) personal property taxes in respect of which the assessment
(lien) date occurs after the date hereof shall be deemed to be Taxes levied by a
taxing authority with respect to the ownership of the Purchased Assets after the
date hereof.

15



--------------------------------------------------------------------------------



 



          (b) Cooperation with Respect to Tax Returns. Purchaser and Seller
agree to furnish or cause to be furnished to each other, and each at their own
expense, as promptly as practicable, such information and assistance as is
reasonably necessary for the filing of any Tax return, for the preparation for
any audit, and for the prosecution or defense of any claim, suit or proceeding
relating to any adjustment or proposed adjustment with respect to Taxes or any
appraisal of the Purchased Assets. Seller shall retain in its possession all Tax
returns and tax records relating to the Payments and the Purchased Assets that
might be relevant to any taxable period ending on or prior to the date hereof
until the relevant statute of limitations has expired. After such time, Seller
may dispose of such materials, provided that prior to such disposition Seller
shall give Purchaser a reasonable opportunity to take possession of such
materials.
          (c) Transfer Taxes. Seller shall be liable for and shall pay (and
shall indemnify and hold harmless Purchaser against) all sales, use, stamp,
documentary, filing, recording, transfer or similar fees or taxes or
governmental charges (including, without limitation, UCC filing fees, title
recording or filing fees and other amounts payable in respect of transfer
filings) as levied by any Governmental Entity in connection with the
transactions contemplated by this Agreement (other than taxes measured by or
with respect to income imposed on Purchaser or its Affiliates).
          (d) Income Tax. Notwithstanding anything set forth in this Agreement,
or in the Services Agreement or the Assignment, Seller shall not be responsible
to Purchaser, and Purchaser shall not be responsible to Seller, for any federal,
state or local taxes based upon or measured by net income or gains from the
sale, transfer and assignment of the Purchased Assets from Seller to Purchaser.
ARTICLE VI.
REPURCHASE AND INDEMNITY
     Section 6.1 Mandatory Repurchase. In the event of a Loss related to a
Purchased Asset, solely to the extent arising from or directly related to a
breach by Seller of any of its representations or warranties set forth in
Article II of this Agreement, Seller will, within ten (10) Business Days after
receipt of notice of such Loss (such notice to be delivered by Purchaser within
30 days after first becoming aware of the incurrence of such Loss and to contain
in reasonable detail a description of such Loss and the relationship to such
underlying breach), without first requiring Purchaser to proceed against any
Account Party or any other Person for any security, repurchase the Purchased
Asset directly affected thereby and pay Purchaser in cash an amount equal to
(a) the portion of the Purchase Price allocable to such Purchased Asset (such
allocation to be undertaken on a ratable basis, in accordance with the relative
discounted Payments as of the Purchase Date), less (b) the amount of all
Payments previously paid to Purchaser and allocable to such Purchased Asset,
discounted to the Purchase Date at a per annum rate of 6.21%, plus (c) interest
on the difference of (a) minus (b) calculated from the Purchase Date to the date
of payment at 6.21% per annum. Upon receipt of such payment by Seller, Purchaser
shall reassign the Purchased Asset, without recourse against or warranty by
Purchaser, and shall promptly deliver a release regarding such Purchased Asset
to Seller. Such payment shall constitute liquidated damages, and shall be the
sole and exclusive remedy available to Purchaser in connection with or in
respect of any such breach of representation and warranty.

16



--------------------------------------------------------------------------------



 



     Section 6.2 Indemnification. Seller shall indemnify and save harmless
Purchaser, its successors and Permitted Assigns from and against any and all
suits, claims, counterclaims, Losses or liabilities of any kind Purchaser shall
suffer as a result of: (a) any negligence of Seller, or of any agent or employee
of Seller, or any warranty given by Seller in respect of the purchase,
installation, delivery, maintenance and condition of any Equipment; any breach
by Seller of any warranty, representation, covenant or agreement contained
herein or in the Services Agreement, or in any Account Document not fully
covered under Section 6.1 above; (c) any Loss, liability, demand or cause of
action and any expense incidental to the defense thereof by Purchaser from the
use, possession, operation or installation of any Equipment; and (d) any Taxes
(including, without limitation, any sales tax, use tax, excise tax, personal
property tax, assessments and ad valorem tax) and any governmental charges,
fees, fines or penalties whatsoever, levied against any Payment for any periods
prior to the date hereof and not paid by the respective Account Party or Seller
and including any Taxes arising on the purchase and sale contemplated hereunder;
provided, however, that, except for any indemnity sought pursuant to
Section 6.2(b) above as to which this proviso shall not apply, notwithstanding
any term or provision hereof to the contrary, Seller shall be under no
obligation to indemnify or save harmless Purchaser, its successors or assigns,
from or against any suits, claims, counterclaims, Losses or liabilities of any
kind that Purchaser shall suffer (i) solely to the extent arising from or
directly related to any such indemnified Person’s negligence or willful
misconduct, (ii) to the extent the same constitutes directly or indirectly
recourse for uncollectible or uncollected Payments, or (iii) to the extent
resulting from any Event of Bankruptcy of any Account Party, or the unexcused
failure of any Account Party to perform in accordance with the terms of the
applicable Account Documents.
     Section 6.3 Survival. The rights and obligations of Seller under this
Article 6 shall survive the execution of this Agreement, consummation of the
purchase and sale contemplated hereunder, any Payment or any repurchase by
Seller of any Purchased Asset.
ARTICLE VII.
MISCELLANEOUS
     Section 7.1 Recording and Other Fees. Seller agrees to pay all recording
fees, assessments or other statutory fees necessary to perfect Purchaser’s
interests in the Purchased Assets purchased hereunder or in consummating the
transactions contemplated hereby.
     Section 7.2 Successors and Assigns. Seller may not assign all or any of its
rights or delegate all or any of its duties hereunder, other than to a McKesson
Affiliate. Subject to Section 16 of the Services Agreement, Purchaser may assign
its rights hereunder to a Permitted Assignee without affecting Seller’s duties
and obligations hereunder, including, without limitation, any indemnification
and recourse obligations of Seller hereunder, provided, however, that no such
assignment shall have the effect of increasing the recourse obligations of
Seller.
     Section 7.3 Payments; Calculations.
          (a) Each payment to be made hereunder by Seller (not including
payments from Account Parties being forwarded by Seller in its capacity as
servicer under the Services

17



--------------------------------------------------------------------------------



 



Agreement) shall be made on the required payment date in lawful money of the
United States and in immediately available or same day funds.
          (b) Any calculation of interest made under this Agreement shall be
determined on the basis of a year of 365 days, actual days elapsed.
          (c) If Seller fails to pay any amount that may become due to Purchaser
hereunder on its due date, then (i) interest shall accrue thereon from the due
date until paid in full at a rate equal to 4% per annum, and (ii) Seller shall
reimburse Purchaser upon demand for any and all collection costs (including,
without limitation, reasonable attorneys’ fees) incurred by Purchaser.
     Section 7.4 Waivers. Except to the extent specific time periods are
specified for exercising any power, right or remedy, no failure or delay on the
part of Seller or Purchaser in exercising any power, right or remedy under this
Agreement or, in the case of Purchaser, any assignment shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other or further exercise thereof or the exercise of any
other power, right or remedy.
     Section 7.5 Notices; Publicity.
          (a) All communications and notices pursuant hereto, to any party shall
be in writing and addressed or delivered to it at its address shown in the
opening portion of this Agreement, or at such other address as may be designated
by it by notice to the other party and shall be effective when received.
          (b) There shall be no press release or public announcement with
respect to this Agreement or the transactions contemplated hereby without both
Seller’s and Purchaser’s prior written consent.
     Section 7.6 Deliveries to Purchaser. All terms and amounts to be delivered,
remitted or otherwise furnished by Seller to Purchaser pursuant hereto or in
connection herewith shall, except as otherwise provided for herein, be
delivered, remitted or furnished to Purchaser at its office at 20225 Watertower
Blvd., Suite 300 Brookfield, Wisconsin 53045, or at such other place as may be
agreed upon.
     Section 7.7 Merger and Integration; Amendments, Etc. This Agreement, the
Services Agreement and the other agreements and instruments delivered hereunder
set forth the entire understanding of the parties relating to the subject matter
hereof, and all other and/or prior understandings, written or oral, are hereby
superseded. This Agreement may not be modified, amended, waived, terminated or
supplemented except in accordance with its express terms and in writing executed
by Seller and Purchaser.
     Section 7.8 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References to any Section are
to such Section of this Agreement.

18



--------------------------------------------------------------------------------



 



     Section 7.9 Governing Law. This Agreement shall be governed by the internal
substantive laws of the State of New York (excluding its choice of law
provisions).
     Section 7.10 Counterparts. This Agreement may be signed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original and all of which shall be taken together as one and the
same agreement.
     Section 7.11 Severability. If any provision hereby is void or unenforceable
in any jurisdiction, such voidness or unenforceability shall not affect the
validity or enforceability of (i) such provision in any other jurisdiction or
(ii) any other provision herein in such or any other jurisdiction.
     Section 7.12 Survival of Duties, Warranties and Representations. Each party
hereto covenants that its respective duties, warranties and representations set
forth in this Agreement, and in any document delivered or to be delivered in
connection herewith, shall survive the execution of this Agreement and the
closing of the transactions contemplated hereunder.
     Section 7.13 Jury Trial Waivers. SELLER AND PURCHASER EACH HEREBY
UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS
BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN SELLER AND PURCHASER.
The scope of this waiver is intended to be all encompassing of any and all
disputes that may be filed in any court (including, without limitation, contract
claims, tort claims, breach of duty claims, and all other common law statutory
claims). THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE AGREEMENT OR ANY RELATED
DOCUMENTS. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
     Section 7.14 Security Interest. The parties hereto intend that the
transactions contemplated herein shall constitute a purchase and sale of the
Purchased Assets. If, notwithstanding the foregoing, a court of competent
jurisdiction were to hold that the purchase of the Purchased Assets hereunder
does not constitute a valid sale or transfer of the Purchased Assets as set
forth above, but instead constitutes a loan in the amount of the Purchase Price
or otherwise, then this Agreement shall be deemed a present grant of a security
interest (within the meaning of the UCC) in favor of the Purchaser and all of
the Seller’s right, title and interest in and to the Purchased Assets, the
Equipment and the Lockbox Account to secure such loan in the initial amount of
the Purchase Price. Seller hereby grants a first priority security interest to
the Purchaser in all of the Seller’s right, title and interest in and to the
Purchased Assets, the Equipment and the Lockbox Account, and this Agreement
shall constitute a security agreement within the meaning of the UCC.

19



--------------------------------------------------------------------------------



 



     Section 7.15 Confidentiality.
          (a) Purchaser agrees that, except as required by judicial order or
governmental laws or regulations, Purchaser shall use the Confidential
Information solely for the purpose of administering and enforcing the
transactions contemplated herein and in the Services Agreement and any document
or instrument related thereto. Purchaser agrees to hold the Confidential
Information in confidence by security measures, devices and procedures equal to
those used by it in securing its own confidential documents, but in any event,
by no less than a reasonable degree of care. Purchaser further agrees that the
Confidential Information shall be disclosed by it only to those of its
Affiliates, and those directors, officers, employees and representatives,
including attorneys, accountants and auditors, of Purchaser who need to know
such Confidential Information for the purpose of administering and enforcing the
transactions contemplated herein and in the Services Agreement and any document
or instrument related thereto, and, in the case of officers, directors and
employees, who are engaged solely in the affairs of Purchaser (and not of any
Affiliate of Purchaser that now or hereafter engages in the Restricted
Activities).
          (b) Seller agrees that it will not, and will instruct its
representatives not to, disclose to any other Person any deal structuring or
pricing information or strategies provided to it by Purchaser.
     Section 7.16 Regulation. Seller and Purchaser acknowledge and agree that
the sale and purchase of the Purchased Assets contemplated by this Agreement and
the transactions contemplated herein do not constitute a transaction for which a
filing under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 is
necessary or required.
     Section 7.17 Upgrades; Extension; Lessee Purchase Options.
          (a) Upgrades. Notwithstanding any provision to the contrary contained
herein, in the event that any Account Party elects to rent, lease or purchase
any Upgrade pursuant to the terms of any Account Document, that requires the
execution and delivery of a new Account Document in replacement of or supplement
to the then existing Account Documents (“Upgrade Account Document”), Purchaser
agrees that any resulting increase in the lease, rental or other payments to be
paid under the Existing Account Document and Upgrade Account Document on account
of any such Upgrade shall be for the account of and paid to, Seller (and the
remaining original portion of such lease, rental or other payment shall continue
to be paid to Purchaser).
          (b) Lease Renewals and Extensions. Notwithstanding any provision to
the contrary contained herein, in the event that any Account Party exercises any
renewal or extension of any Account Document, Purchaser agrees that any rental
or other payments due in connection with such extension or renewal shall be for
the account of, and paid to, Seller.
          (c) Payments Held in Trust. Any amount payable to Seller pursuant to
this Section 7.17 that is inadvertently paid to Purchaser shall be held in trust
by Purchaser for the benefit of, and promptly paid following notice thereof, to
Seller.
     Section 7.18 Attorneys’ Fees. Each party shall be responsible for the
payment of its own attorneys’ fees, expenses and any other costs incurred in
connection with the negotiation and

20



--------------------------------------------------------------------------------



 



closing of the transactions contemplated by this Agreement and any other
documents executed in connection herewith.
     Section 7.19 Post-Closing Guaranty. Seller shall deliver to Purchaser the
Guaranty in the form of Exhibit E hereto, duly executed by Parent, no later than
January 10, 2003, which shall supercede the Guaranty of Parent delivered on the
date hereof.
     Section 7.20 Assignment of Lockbox Account. No later than January 10, 2003,
Purchaser shall have received such documents as may be reasonably required to
assign and transfer to Purchaser the Lockbox Account (collectively, the “Lockbox
Account Documents”), duly executed by Seller and the bank at which the Lockbox
Account is maintained. From the date hereof through the effective date of the
Lockbox Account Documents, Seller shall cause all amounts paid into the Lockbox
Account in respect of any Payment or Account Documents to remain in such
account, shall not, and shall not permit any of its Affiliates to, sweep or
otherwise withdraw any funds from such account and shall, and shall cause its
Affiliates to, deposit to the Lockbox Account any amounts so swept or otherwise
withdrawn between the date hereof and the effective date of the Lockbox Account
Documents.
[Remainder of page intentionally left blank.]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunder duly authorized as of the day
and year first above written.

                        MCKESSON CAPITAL CORP:       GENERAL ELECTRIC CAPITAL
CORPORATION
 
                    By:   /s/ Nicholas Loiacono       By:   /s/ James J. Ambrose
                 
 
  Its: Vice President and Treasurer           Its:   General Manager, Healthcare
Financial Services Equipment Finance

Signature Page to the Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)(xi)
DELINQUENT OR DEFAULTED ACCOUNTS
     [See attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1 (b)(xi) – DELINQUENT, DEFAULTED ACCOUNTS

                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                  ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60   PD 90    
TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]     [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          ACCOUNT NO.   CUSTOMER NAME   PD 1   PD 30   PD 60  
PD 90   TOTAL PD
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]
 
                       
 
  TOTAL   [*****]   [*****]   [*****]   [*****]   [*****]

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)(xii)
CLAIMS, ACTIONS PROCEEDINGS, ETC.
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)(xvii)
CREDIT ENHANCEMENTS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)(xx)
INSURANCE COVERAGE EXCEPTIONS; MANUFACTURER CLAIMS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)(xxiii)
TAX MATTERS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)(xxiv)
UCC FINANCING STATEMENTS
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACCOUNTS
[See attached.]

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Assets Purchased:

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

(1)   Source: McKesson Corporation provided 12-12-02 data tape.   *****  
Confidential portions of this document have been redacted and filed separately
with the Securities and Exchange Commission.

A-1



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-2



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-3



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-4



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-5



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-6



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-7



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-8



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-9



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-10



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-11



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-12



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-13



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-14



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-15



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-16



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-17



--------------------------------------------------------------------------------



 



Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-18



--------------------------------------------------------------------------------



 

d

Exhibit A

          Account #:   Customer Name   Net Value(1)
[*****]
  [*****]   [*****]

             
 
  TOTAL     [*****]  
 
 
Note: [*****] purchase premium
    [*****]  
 
 
Purchase Price:
  $ 120,166,811.44  
 
 
Net of 90 day advances:
    (2,234,814.77 )
 
 
Closing Payment Amount (amount of funds to wire):
  $ 117,931,996.67  

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

A-19



--------------------------------------------------------------------------------



 



EXHIBIT B
BILL OF SALE AND ASSIGNMENT
     McKesson Capital Corp. (“Seller”) issues this Bill of Sale and Assignment
(“Bill of Sale”) to General Electric Capital Corporation (“Purchaser”).
Background
     Sellers and Purchaser are parties to that certain Purchase Agreement dated
as of December 31, 2002 (the “Purchase Agreement”) pursuant to which Seller is
delivering this Bill of Sale to Purchaser. Unless the context hereof
specifically indicates otherwise, each of the capitalized terms used herein
shall have the meaning ascribed to it in the Purchase Agreement.
1. Assignment of Purchased Assets.
     Seller hereby sells and assigns without recourse to Seller or any of the
McKesson Affiliates, except to the extent set forth in Sections 6.1 and 6.2 of
the Purchase Agreement, to Purchaser all of Seller’s right, title and interest,
legal or equitable, in and to the Purchased Assets, and Purchaser hereby
purchases and accepts assignment of the aforedescribed right, title and
interest.
2. Miscellaneous.
     (a) Survival. The representations, warranties and agreements made herein
shall survive the execution and delivery hereof.
     (b) Successors and Assigns. This Bill of Sale shall be binding upon, and
inure to the benefit of, Seller and Purchaser and their respective successors
and assigns.
     (c) Governing Law. This Bill of Sale shall be governed by and interpreted
under the laws of the State of New York applicable to contracts made and to be
performed therein, without giving effect to the principles of conflict of laws
thereof.
     (d) Captions. Captions used herein are inserted for reference purposes only
and shall not affect the interpretation or construction of this Bill of Sale.
     (e) Course of Dealing. No course of dealing between Purchaser and Seller,
nor any delay in exercising any rights or remedies hereunder or otherwise, shall
operate as a waiver of any of the rights and remedies of Purchaser or Seller.
     (f) Severability. The invalidity or unenforceability of any provision of
this Bill of Sale shall not affect the validity or enforceability of any other
provision.
     (g) Further Assurances, Seller agrees to execute and deliver to Purchaser,
or its successors and assigns, as the case may be, all such further instruments
and documents as may reasonably be requested by Purchaser, or its successors and
assigns, as the case may be, for the

 



--------------------------------------------------------------------------------



 



better assuring and confirming to Purchaser, or its successors and assigns, as
the case may be, all rights to and interests in the Payments.
     (h) Conflict. This Bill of Sale and Assignment is delivered under and
pursuant to the provisions of the Purchase Agreement described hereinabove. In
the event of a conflict between the terms hereof and the terms of the Purchase
Agreement, the terms of the Purchase Agreement shall govern and control.
     (i) Disclaimer of Warranties. EXCEPT AS SET FORTH IN THE PURCHASE
AGREEMENT, SELLER MAKES NO, AND HEREBY DISCLAIMS ANY, REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, OF ANY NATURE OR KIND CONCERNING THE EQUIPMENT OR
THE PURCHASED ASSETS, INCLUDING WITHOUT LIMITATION, ANY WARRANTY
OFMERCHANTABILITY, FITNESS FOR INTENDED PURPOSE OR OTHERWISE.
     IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as
of December 31, 2002.

            MCKESSON CAPITAL CORP.
      By:           Title:
 
 

            Accepted and Agreed to:
GENERAL ELECTRIC CAPITAL CORPORATION
      By:           Title:  
 
 

B-2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
GUARANTY
[See attached]

 



--------------------------------------------------------------------------------



 



Exhibit C
GUARANTY OF McKESSON CORPORATION
     To: General Electric Capital Corporation
     We request you to do business with McKesson Capital Corp., a Delaware
corporation (hereinafter called “MCC”), which is a direct, wholly owned
subsidiary of McKesson Corporation, a Delaware corporation. To induce you to do
so, we guarantee to you that MCC will fully and promptly perform its obligations
under (a) the Purchase Agreement dated as of the date hereof between you and MCC
(the “Purchase Agreement”) and (b) the Services Agreement dated as of the date
hereof between you and MCC (the “Services Agreement”), including, in the case of
each of the Purchase Agreement and the Services Agreement, the obligations of
MCC thereunder to pay money, perform services or provide indemnification.
     This guaranty shall terminate immediately upon an MCC Change of Control (as
defined in the Services Agreement), except to the extent of any obligations of
MCC arising under the Purchase Agreement or the Services Agreement prior
thereto. Notwithstanding the foregoing, upon an MCC Change of Control, as a
condition to the termination of this guaranty we will cause MCC to provide to
you a substitute guaranty, or such other assurance, satisfactory to you that the
obligations of MCC under the Purchase Agreement and the Services Agreement will
be fulfilled.
     Our obligations under this guaranty are independent of and separate from
the obligations of MCC. Upon the occurrence and during the continuance of any
default by MCC, you can sue us separately from MCC, whether or not you sue MCC
in such lawsuit and whether or not you sue MCC in a separate lawsuit. If you
proceed with any course of action under this guaranty or against MCC, that
choice shall not preclude you from taking any other course of action.
     We assume all responsibility for keeping informed of (a) the financial
condition and assets of MCC, (b) all other circumstances bearing upon the risk
of non-performance by MCC of its obligations under the Purchase Agreement and
the Services Agreement, and (c) the nature, scope and extent of the risks which
we assume and incur under this guaranty. We agree that you shall have no duty to
advise us of information known to you regarding such circumstances or risks. We
waive notice of your acceptance of this guaranty and of presentment, demand,
protest and notice of non-performance.
     You may at any time, without our consent, without notice to us and without
affecting or impairing our obligation under this guaranty, consent to the
renewal, modification or extension of the Purchase Agreement and/or the Services
Agreement by MCC, provided such renewal, modification or extension is approved
by a duly authorized representative of MCC. This guaranty constitutes the
complete understanding between you and us as to the subject matter hereof. This
guaranty may be modified only in a written document signed by the party against
whom the modification is sought to be enforced.
     The undersigned hereby represents and warrants that: (a) (i) the
undersigned is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has the
power and authority and the legal right to own and operate its property, to
lease the property it operates and to conduct the business in which it is

 



--------------------------------------------------------------------------------



 



currently engaged and (ii) the undersigned has the power and authority and the
legal right and capacity to execute and deliver, and to perform its obligations
under, this guaranty and has taken all necessary action to authorize its
execution, delivery and performance of this guaranty; and (b) this guaranty
constitutes a legal, valid and binding obligation of the undersigned enforceable
in accordance with its terms, except as affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally, general
equitable principles and an implied covenant of good faith and fair dealing.
     This guaranty is governed by, and shall be construed in accordance with,
the laws of the State of California.
     The undersigned may not assign any of its rights or obligations hereunder
without your express prior written consent. This guaranty may be assigned by
you, without the consent of the undersigned. The undersigned agrees that if it
receives written notice of an assignment from you, the undersigned will pay all
amounts due hereunder to such assignee or as instructed by you. The undersigned
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by assignee. This guaranty shall bind our successors and
permitted assigns, and shall inure to your successors and assigns.
     The undersigned agrees that its obligations under this guaranty shall be
primary, absolute, continuing and unconditional and shall be unaffected by MCC’s
voluntary or involuntary bankruptcy, assignment for the benefit of creditors,
reorganization, or similar proceedings affecting MCC or any of its assets. If,
by reason of any bankruptcy, insolvency or similar laws effecting the rights of
creditors, you shall be prohibited from exercising any of your rights or
remedies against MCC or any its property, then, as between you and the
undersigned, such prohibition shall be of no force and effect, and you shall
have the right to make demand upon, and receive payment from, the undersigned of
all amounts and other sums that would be due to you upon a default under the
Purchase Agreement or the Services Agreement. The undersigned agrees that this
guaranty shall remain in full force and effect or be reinstated (as the case may
be) if at any time payment or performance of any of the obligations (or any part
thereof) of MCC under the Purchase Agreement or the Services Agreement is
rescinded, reduced or must otherwise be restored or returned by you, all as
though such payment or performance had not been made.
     [Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     Executed at One Post Street, San Francisco, California and effective
December 31, 2002.
Guarantor: McKesson Corporation, a Delaware Corporation

                  By:           William R. Graber        Senior Vice President
and Chief Financial Officer           By:           Nicholas A. Loiacono       
Vice President and Treasurer  

3



--------------------------------------------------------------------------------



 



         

EXHIBIT D
SERVICES AGREEMENT
[See attached]

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Exhibit D
SERVICES AGREEMENT
     THIS SERVICES AGREEMENT is made as of December 31, 2002 (this “Agreement”)
by and between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Purchaser”), and McKESSON CAPITAL CORP., a Delaware corporation (“MCC”).
     WHEREAS, MCC is engaged in the business of financing equipment lease
transactions by purchasing equipment lease receivables from its Affiliates.
     WHEREAS, Purchaser now owns a portfolio of payment and contract rights with
respect to lease and rental agreements with commercial customers that it has
purchased from MCC, pursuant to the Purchase Agreement dated as of December 31,
2002 between Purchaser and MCC (the “Purchase Agreement”).
     WHEREAS, Purchaser and MCC desire to enter into this Agreement pursuant to
which MCC will provide certain services to Purchaser.
     NOW, THEREFORE, in consideration of the recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed that:
     1. Definitions. Capitalized terms used herein, including in Exhibit A
hereto, have the meanings assigned to them in the preamble to this Agreement, in
the Purchase Agreement or as set forth below.
          (a) “Account Party Insurer” means any insurance company from time to
time issuing one or more insurance policies to or for the benefit of any Account
Party.
          (b) “Ancillary Payments” means those payments related solely to the
Ancillary Agreements.
          (c) “Customary Standard” has the meaning specified in Section 7.
          (d) “Customer Service and Collection Procedures” shall mean those
procedures outlined in the document attached as Exhibit B hereto.
          (e) “Exempt Materials” has the meaning specified in Section 10.
          (f) “Law” shall mean any law, rule, regulation or governmental
requirement of any kind of any Governmental Entity, and the rules, regulations,
interpretations and orders promulgated thereunder.

1



--------------------------------------------------------------------------------



 



          (g) “Liquidation Proceeds” means, with respect to a Non-Performing
Account, proceeds from the sale or re-marketing of the Equipment relating solely
to such Non-Performing Account, proceeds of any related insurance policy of any
Account Party Insurer and any other recoveries (other than pursuant to any MCC
Insurance Policy) with respect to such Non-Performing Account and the related
Equipment, including, without limitation, any amounts collected as judgments
against an Account Party or others related to the failure of such Account Party
to pay any amount in respect of any Payment Right under the related Account
Document or to return the Equipment, net of (i) any out-of-pocket fees and
expenses reasonably incurred by MCC or any of its Affiliates in enforcing or
attempting to enforce, as agent for Purchaser, any relevant Account Document
(including in the context of a lessee bankruptcy) or in repossessing, repairing,
refurbishing, preparing for sale or lease, liquidating or re-marketing such
Equipment, (ii) amounts so received that are required to be refunded to the
Account Party on such Account, and (iii) any Retained Payment Rights.
          (h) “Lockbox Account” shall mean, as of the date hereof, the lockbox
account maintained by MCC with Bank One Corporation or one of its Affiliates and
to which Account Parties are directed to remit Payments, which account shall be
assigned from Seller to Purchaser in accordance with Section 7.20 of the
Purchase Agreement.
          (i) “MCC Change of Control” means an event or series of events by
which MCC ceases to be a Subsidiary of McKesson Corporation.
          (j) “MCC Event of Default” means any one of the following events
(whatever the reason for such MCC Event of Default and without regard to whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any Governmental Entity):
               (i) failure on the part of MCC to remit to the Lockbox Account
any monies received by MCC and required to be remitted to the Lockbox Account by
this Agreement, in the manner and by the date required by this Agreement, which
failure continues unremedied for a period of 15 days from the date of receipt of
such monies by MCC;
               (ii) a default on the part of MCC (other than due to any reason
specified in Section 19(h) below) in its observance or performance in any
material respect of certain covenants or agreements in this Agreement which
failure continues unremedied for a period of 30 days after notice is given to
MCC by Purchaser;
               (iii) if any representation or warranty of MCC made in this
Agreement shall prove to be incorrect in any material respect as of the time
made; or
               (iv) an Event of Bankruptcy in respect of MCC.
          (k) “MCC Insurance Policy” means any insurance policy issued or
provided by any third-party insurer (including any McKesson Affiliate) or any
self-insurance arrangement in respect of the McKesson Affiliates, relating to
property, assets, activities or businesses of any of the McKesson Affiliates.

2



--------------------------------------------------------------------------------



 



          (l) “Net Worth” means, at a particular date, all amounts which would
be included under the shareholders’ equity on the consolidated balance sheet of
the relevant entity principles generally accepted in the United States.
          (m) “Non-Performing Account” means an Account (a) that has become more
than ninety (90) days delinquent, (b) that has been accelerated by MCC in
accordance with the applicable Account Documents and the customary and historic
practices of MCC, (c) that MCC or Purchaser has determined to be uncollectible
in accordance with its customary and historic practices, (d) with an Account
Party in respect of which an Event of Bankruptcy has occurred and is continuing,
or (e) a Default (as defined in the applicable Account Document) occurs for any
other reason and such Default continues for ninety (90) days.
          (n) “Payment Date” means, as to any Payment, the first Business Day of
the month which next succeeds the month in which such Payment is scheduled to be
received by MCC, provided such Payment Date is at least two (2) Business Days
after the date such Payment was scheduled to be received by MCC.
          (o) “Portfolio Event of Default” means for each of three consecutive
Payment Dates eight percent (8%) or more of the Payments under the Accounts have
been 90 days or more delinquent (other than as a result of any event described
in Section 19(h) below).
          (p) “Residual Interest” means, as the context may require, the actual
or anticipated residual interest of the McKesson Affiliates in respect of any
Equipment.
          (q) The following capitalized terms are defined in the sections of
this Agreement identified below:

     
“Accessible Systems”
  Exhibit A, Section 7(c)
“Management Services”
  Section 2(a)
“Parent”
  Section 9(b)
“Servicer Advance”
  Section 12(c)
“Servicer Advance Deductions”
  Section 12(c)
“Third Party Purchaser”
  Section 12(d)
“Lockbox Account Sweep Date”
  Section 12(b)

     2. Administration Services.
          (a) Management Services. MCC shall process, administer and manage the
Purchased Assets and provide the documentation and other services described on
Exhibit A hereto or otherwise provided for in this Agreement (collectively, the
“Management Services”). Purchaser and MCC shall cooperate in good faith to
develop and agree in writing to such additional procedures for the provision of
the Management Services as may become necessary to more fully effectuate the
terms of this Agreement. MCC shall have only those duties or obligations that
are expressly set forth in this Agreement.
          (b) Authorization. Subject to the provisions of this Agreement,
Purchaser hereby irrevocably (subject only to Sections 10 and 11 hereof)
appoints MCC as its agent and authorizes MCC to take any and all reasonable
steps in its name and on its behalf as are

3



--------------------------------------------------------------------------------



 



necessary or desirable to collect all amounts due under the Purchased Assets,
including, without limitation, endorsing the name of Purchaser on any of its
checks and other instruments representing collections, executing and delivering
any and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Purchased Assets and, after the delinquency of any Payment and to the extent
permitted under and in compliance with applicable Law, to commence proceedings
with respect to enforcing payment thereof, all to the extent consistent with and
in accordance with the Customer Services and Collections Procedures. Purchaser
shall furnish MCC with any powers of attorney and other documents necessary or
appropriate to enable MCC to carry out the Management Services, and shall
cooperate with MCC to the fullest extent in order to ensure the collectability
of the Purchased Assets.
          (c) Modification of Leases. Without the prior written consent of
Purchaser, MCC shall not terminate, waive, amend or modify any material
provision of any Account Document to the extent relating to any Payment Right,
except (i) as may be required by Law, (ii) ministerial changes necessary in
order to correct inaccurate or incomplete clauses or provisions (other than
clauses and provisions related to the Payment Rights), (iii) early terminations
pursuant to customer buyouts, but subject to Section 7.17 of the Purchase
Agreement, and (iv) amendments undertaken in connection with any lease extension
or upgrade, subject to Section 7.17 of the Purchase Agreement.
          (d) Obligations of MCC with Respect to Account Documents. MCC will use
commercially reasonable efforts to duly fulfill, and comply with, all
obligations on MCC’s part to be fulfilled under or in connection with the
Account Documents. MCC will not (i) amend, rescind, cancel or modify any Account
Document or term or provision thereof if such amendment, rescission,
cancellation or modification would adversely affect, or reasonably be expected
to adversely affect, the Payment Rights, or (ii) take any action that would
impair the rights of Purchaser in the Purchased Assets.
          (e) Cooperation. Each party agrees to cooperate with the other in the
enforcement, if necessary, of such other party’s rights under any Account
Documents, whether in the form of litigation or other proceedings, as reasonably
requested by such other party. Purchaser shall be responsible for all
reasonable, out-of-pocket costs and expenses (including reasonable attorneys’
fees and costs) arising from or incurred in connection with such enforcement and
shall promptly pay to MCC upon request all of MCC’s reasonable, out-of-pocket
costs and expenses relating thereto (including reasonable attorneys’ fees and
costs).
     3. Notice of MCC Event of Default; Other Requested Information. MCC shall
deliver to the Purchaser:
          (a) Notice of MCC Event of Default. Promptly upon becoming aware of
the existence of any condition or event which constitutes a MCC Event of
Default, or any event which, with the lapse of time and/or the giving of notice,
would constitute a MCC Event of Default and which has not been waived in writing
by Purchaser, a written notice describing its nature and period of existence and
the action MCC is taking or proposes to take with respect thereto; and

4



--------------------------------------------------------------------------------



 



          (b) Requested Information. With reasonable promptness, any other data
and information related solely to the Purchased Assets and the servicing thereof
which may be reasonably requested from time to time.
     4. Maintenance of Insurance Policies.
          (a) In connection with its activities as servicer of the Purchased
Assets, MCC agrees to present claims to the Account Party Insurer under any
insurance policy applicable to any Purchased Asset, and to settle, adjust and
compromise such claims, in each case (i) consistent with the terms of any
relevant Account Document, (ii) after receiving notice of the occurrence of any
material casualty event involving such Equipment, and (iii) provided the
applicable Account Party does not take such action on a reasonably timely basis.
MCC shall remit to the Lockbox Account, within two (2) Business Days of receipt,
any Liquidation Proceeds received by MCC in connection therewith.
          (b) MCC shall obtain evidence from each Account Party of insurance to
the extent required under the Account Documents, the Customer Service and
Collection Procedures and the Customary Standard.
          (c) Notwithstanding any other term or provision hereof to the
contrary, Purchaser shall not have any claim on account of, or direct or
indirect interest in, any MCC Insurance Policy, or proceeds thereof.
     5. Compliance with Law. MCC shall perform the Management Services and its
other obligations under this Agreement in material compliance with applicable
Laws. Notwithstanding anything to the contrary herein, MCC shall not be required
to take any action, or omit to take any action, that MCC deems to be in
violation of, or inconsistent with, Law or the terms of this Agreement, the
Purchase Agreement or any Account Document or any Ancillary Agreement. MCC’s
duty under this Section 5 to comply with applicable Law shall not be limited by
the procedures established and approved under this Agreement.
     6. Independent Contractor. MCC shall at all times be considered an
independent contractor in the performance of the Management Services, and
neither MCC nor any employee of MCC shall be considered an employee, partner or
joint venturer of Purchaser. Neither Purchaser nor MCC, nor any employee or
agent of either of them, shall make any representation or statement to any
Person that is inconsistent with this Section 6.
     7. Standard of Performance. CC shall perform the Management Services in a
commercially reasonable manner and shall apply at least the same standard of
care, diligence and prudence in such performance as it does with respect to its
own or its Affiliates’ lease portfolios, and shall not discriminate against
Purchaser in favor of any other Person, including MCC or any Affiliate of MCC,
for whom it provides similar services, nor shall it offer priority to Purchaser
(such standard, the “Customary Standard”).
     8. Maintenance of Systems. MCC shall exercise commercially reasonable
efforts to at all times maintain or cause to be maintained such systems as are
reasonably necessary to enable it to timely and fully perform the Management
Services, including, without limitation,

5



--------------------------------------------------------------------------------



 



maintenance of computer hardware and software and appropriate information backup
systems, and shall comply with the provisions of Exhibit A hereto with respect
thereto.
     9. Audit and Information Rights.
          (a) Upon the request of Purchaser, during normal business hours and
upon reasonable advance notice, and in such a manner as shall not unduly
interfere with or interrupt the operation and conduct of MCC’s other businesses,
and subject to its customary security measures, MCC shall provide
representatives of Purchaser (including its internal and external auditors) no
more frequently than twice in any given 12 month period with access to the
books, records, files and papers, whether in hard copy or computer format, used
or held for use by MCC in the provision of the Management Services, to permit an
audit, at the expense of Purchaser, of the Management Services or any
out-of-pocket costs required to be reimbursed to MCC by Purchaser pursuant to
this Agreement.
          (b) In the event that McKesson Corporation, the parent company of MCC
(“Parent”), ceases to be a publicly reporting company for any period of time,
Parent shall provide Purchaser, during such period, with (i) its unaudited
quarterly consolidated balance sheet within forty-five (45) days of the end of
each fiscal quarter, and (ii) its audited yearly consolidated balance sheet
within ninety (90) days of the end of each fiscal year.
     10. Term of Agreement. The term of this Agreement shall commence on the
date hereof and shall continue until six (6) months after the last Account
Document expires unless the parties agree in writing to extend such term or
unless this Agreement is earlier terminated pursuant to Section 11 below. Upon
the termination of this Agreement, MCC shall cooperate with Purchaser in
effecting an efficient transition of the Purchased Assets, including without
limitation transfer of copies of all material records, files, computer files and
information in respect of any remaining Purchased Assets, and originals of any
Account Document related solely to the Purchased Assets; provided, however, that
MCC shall be under no obligation to deliver (i) minutes of its board of
directors’ meetings and information provided to its board (or that of the board
of any McKesson Affiliate), (ii) Ancillary Agreements, (iii) material subject to
any legal privilege, (iv) communications with MCC’s (or any McKesson
Affiliate’s) tax or accounting advisors, (v) personnel records, or (vi) any
documents or information subject to any confidentiality arrangement with any
third party to the extent such arrangement would prohibit such transfer or
disclosure (together, the “Exempt Materials”).
     11. Termination.
          (a) Either Purchaser or MCC may terminate this Agreement due to any
default in the performance by the other party of its material obligations under
this Agreement, on written notice identifying in reasonable detail the cause for
termination. Such termination shall be effective without further action or
notice by the terminating party thirty (30) days after the date of such notice,
unless prior to the expiration of such 30-day period the default or other cause
is cured or remedied; provided, however, that if such default or other cause
cannot be cured or remedied with commercially reasonable efforts within such
30-day period, the period for cure or remedy shall be extended for thirty
(30) additional days on the conditions that: (i) the non-defaulting party shall
have consented in writing to the extension of the cure period, which

6



--------------------------------------------------------------------------------



 



consent shall not be unreasonably withheld, and (ii) the defaulting party shall
have commenced good-faith efforts to cure or remedy such default or other cause
within the initial 30-day period and shall continue to pursue such efforts
diligently until the cure or remedy is accomplished.
          (b) Purchaser may terminate this Agreement (i) upon the occurrence of
a MCC Event of Default that is not cured, if a cure is available, within the
applicable cure period, a MCC Change of Control or a Portfolio Event of Default
or (ii) if the Net Worth of Parent falls below $1.0 billion. Notwithstanding any
provision to the contrary contained herein, in the event of any such
termination, Purchaser shall collect and promptly remit to MCC any and all
amounts in respect of any Retained Payment Rights received by Purchaser (either
directly or through the Lockbox Account) after the termination date.
          (c) Upon any termination of this Agreement (other than any termination
pursuant to subsection (a) above on account of Purchaser’s default), MCC shall
reimburse to Purchaser the portion of the Services Fee (as defined in
Section 3.2 of the Purchase Agreement) which is unearned as of the date of the
termination. The portion of the Services Fee to be reimbursed to Purchaser shall
equal the unamortized portion of the Service Fee as of the termination date
(calculated on a straight-line basis based upon an annual accrual of $125,000
(or $10,417 per month)).
     12. Purchased Assets; Application of Amounts Received; Servicer Advances.
          (a) All Purchased Assets are and shall at all times be the sole and
exclusive property of Purchaser, and MCC shall not have or assert any lien,
claim or other right to, or interest in, such property of Purchaser. Upon
expiration or termination of this Agreement, the originals and all copies of
such property of Purchaser shall be returned to Purchaser promptly, and MCC
shall have no right to withhold such property of Purchaser for any reason,
including, without limitation, any dispute, offset, counterclaim, recoupment,
defense or other right that MCC might have against Purchaser; provided, however,
that MCC may at all times retain (i) the Exempt Materials, and (ii) one or more
copies of any documents and agreements, as may be necessary or appropriate for
tax or audit purposes or as advised by counsel.
          (b) All Payments and other property received by MCC with respect to
the Purchased Assets (other than in respect of Retained Payment Rights) shall be
for the account of Purchaser, shall be deemed received and held in trust for
Purchaser and, in respect of any Payments and other property received by MCC and
not remitted by the applicable Account Party directly to the Lockbox Account,
shall be remitted by MCC to the Lockbox Account on a date not later than two
(2) Business Days following receipt of such Payment and/or other property by
MCC. Subject to MCC’s removal and refund rights described below in this
subsection (b), all Payments remitted to the Lockbox Account shall be swept from
such Lockbox Account by Purchaser on the date that is two (2) Business Days
following the date of remittance of such Payments into the Lockbox Account (each
such date, a “Lockbox Account Sweep Date”), provided, however, that no Payments
shall be swept from the Lockbox Account during the first five (5) days of any
calendar month. MCC shall not be entitled to set-off from amounts to be paid by
MCC to the Lockbox Account under any provision of this Agreement any amounts
purported to be owed by Purchaser or any of its Affiliates to MCC or any of its
Affiliates. Late charges related to any period prior to the date hereof shall be
retained by MCC. Late charges

7



--------------------------------------------------------------------------------



 



related to any period on or after the date hereof shall be paid to Purchaser. On
the Business Day immediately following the date on which any Payments are
remitted to the Lockbox Account, MCC shall provide a report to Purchaser
containing such information regarding all Payments and other property remitted
to the Lockbox Account on such remittance date as may be reasonably requested by
Purchaser, including, without limitation, matching such Payments and other
property to the corresponding Purchaser lease number. Notwithstanding any
provision to the contrary contained herein, subject to the terms of the Lockbox
Account Documents, MCC shall at all times have the right to direct the bank with
whom the Lockbox Account is established to remove from the Lockbox Account and
to pay to MCC, without further authorization or approval from Purchaser, all
amounts deposited therein identified by the Account Party as Retained Payment
Rights or to the extent such amounts have not been identified as Payments and
exceed the portion of any outstanding invoices for Payments related to such
Account Party. Purchaser agrees to execute such documents and agreements and to
take such actions as the bank may reasonably request to effectuate the removal
of such amounts from the Lockbox Account. In addition, if MCC shall determine
that any other amounts in respect of any Retained Payment Rights have been
remitted to the Lockbox Account, then Purchaser shall promptly refund the amount
in respect of such Retained Payment Rights to MCC within five (5) Business Days
following receipt of written request for such refund from MCC (provided that MCC
has delivered to Purchaser reasonably satisfactory information supporting such
determination by MCC).
          (c) Provided Purchaser is not required at such time to deliver to MCC
the notice pursuant to Section 18 below, MCC agrees that, with respect to each
Payment Date, MCC will remit to the Lockbox Account an amount equal to the
Payments correlating thereto, less any Servicer Advance Deductions (defined
below), whether or not MCC has received payment thereof from the related Account
Party, which amount shall be deemed a full recourse loan by MCC to Purchaser
(each such amount, being referred to herein as a “Servicer Advance”); provided,
however, that MCC shall not be required to make any Servicer Advances in respect
of an Account that is no longer being serviced by MCC under this Agreement or is
a Non-Performing Account by virtue of clause (b), (c) or (d) of the definition
thereof. MCC will make Servicer Advances in respect of any Account only in an
amount up to the amount equal to three (3) monthly payments for such Account.
Servicer Advances will be repaid (together with interest thereon at the rate of
4.0% percent per annum) by Purchaser on the earlier to occur of the following:
(i) the date on which a Payment is, or Payments are, as applicable, subsequently
received by MCC from an Account Party which represent such Servicer Advance (and
MCC may retain the same in satisfaction of Purchaser’s repayment obligation
relating thereto, provided that any failure by MCC to retain or net out any such
amount shall not impair any right of recourse by MCC against Purchaser for
repayment of any Servicer Advance); (ii) the date on which the servicing
contemplated herein in respect of the applicable Account is terminated;
(iii) provided that MCC shall have paid Servicer Advances outstanding on such
Account in an amount equal to three (3) monthly Payments, the next succeeding
Payment Date (and if to be repaid on such date, the same may be netted out from
MCC’s then scheduled remittance to Purchaser, provided that any failure by MCC
to retain or net out any such amount shall not impair any right of recourse by
MCC against Purchaser for repayment of any Servicer Advance); and (iv) five
(5) Business Days following the date on which Purchaser has determined such
Account to be uncollectible in accordance with its customary practices or MCC
has determined such Account to be uncollectible in accordance with its customary
and historic practices. The

8



--------------------------------------------------------------------------------



 



“Servicer Advance Deductions” shall be any amounts already remitted to the
Lockbox Account in accordance with Section 12(b).
          (d) If an Account Party remits to MCC amounts that are not immediately
identifiable as Payments, and that are not immediately identifiable as payments
in respect of any Retained Payment Rights, then MCC shall apply such amounts as
follows: first, to delinquent payments in the order such payments were due and
to the extent such payments were due on the same date, pro rata among such
payments, and second, so long as all payments due are current, to Purchaser and
MCC (or if a Person other than Purchaser or MCC has an interest in such amounts
(a “Third Party Purchaser”), to any such Third Party Purchaser), pro rata based
on the amount of obligations then due and payable; provided, however, that if
the foregoing allocation is not reasonably acceptable to any such Third Party
Purchaser(s), Purchaser agrees to enter into good faith negotiations in respect
of modification thereof to be undertaken with reasonable promptness upon request
of MCC.
          (e) If MCC receives Liquidation Proceeds in respect of any Account,
MCC shall apply such Liquidation Proceeds as follows: first, to the payment of
any Taxes with respect to such Account, second, in respect of any delinquent
amounts owed to Purchaser, MCC or any Third Party Purchaser, in the order in
which such amounts became due, third, to Purchaser and to any Third Party
Purchaser who has an interest in such amounts, pro rata based on, and to the
extent of, the amount of obligations with respect to such Account then due and
owing to Purchaser or such Third Party Purchaser, and fourth, to MCC to the
extent of its Residual Interest; provided, however, that if the foregoing
allocation is not reasonably acceptable to such Third Party Purchaser(s),
Purchaser agrees to enter into good faith negotiations in respect of
modification thereof to be undertaken with reasonable promptness upon request of
MCC.
          (f) To the extent that MCC receives amounts relating to Taxes with
respect to an Account, whether or not constituting part of the collections
relating to such Account, MCC shall cause the same to be remitted to the
relevant taxing authority in order to satisfy any valid, uncontested obligations
in respect of such Taxes. In addition, if any Account Party remits amounts
relating to Taxes to the Lockbox Account, MCC shall at all times have the right,
without further authorization or approval from Purchaser, to direct the bank
with whom the Lockbox Account is established to remove the same from the Lockbox
Account and pay such amounts to MCC, and MCC shall cause such amounts to be
remitted to the relevant taxing authority in order to satisfy any valid,
uncontested obligations in respect of such Taxes. Purchaser agrees to execute
such documents and agreements and to take such actions as the bank may
reasonably request to effectuate the removal of such amounts from the Lockbox
Account.
     13. Representations of MCC. MCC hereby represents and warrants to Purchaser
that:
          (a) MCC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own its assets and carry on its business as now being
conducted and to execute, deliver and perform this Agreement.
          (b) The execution and delivery by MCC of this Agreement have been duly
authorized by all necessary corporate actions on the part of MCC, and this
Agreement has been

9



--------------------------------------------------------------------------------



 



duly and validly executed and delivered by MCC and constitutes the valid and
binding obligation of MCC enforceable against MCC in accordance with its terms.
          (c) Neither the execution and delivery by MCC of this Agreement nor
compliance by MCC with the terms and provisions thereof will conflict with or
result in a breach of the provisions of MCC’s certificate of incorporation or
bylaws, any loan agreement, mortgage, indenture, security agreement or other
contract to which MCC is a party, or any law, regulation or order of any court
or government or governmental agency or instrumentality, except where such
conflict or breach would not have a material adverse effect on the business,
financial condition or operations of MCC or on the ability of MCC to consummate
the transactions and perform the Management Services contemplated by this
Agreement.
     14. Representations of Purchaser. Purchaser hereby represents and warrants
to MCC that:
          (a) Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own its assets and carry on its business as now
being conducted and to execute, deliver and perform this Agreement.
          (b) The execution and delivery by Purchaser of this Agreement have
been duly authorized by all necessary corporate action on the part of Purchaser,
and this Agreement has been duly and validly executed and delivered by Purchaser
and constitutes the valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms.
          (c) Neither the execution and delivery by Purchaser of this Agreement
nor compliance by Purchaser with the terms and provisions thereof will conflict
with or result in a breach of the provisions of Purchaser’s certificate of
incorporation or bylaws, any loan agreement, mortgage, indenture, security
agreement or other contract to which Purchaser is a party, or any law,
regulation, or order of any court or government or governmental agency or
instrumentality, except where such conflict or breach would not have a material
adverse effect on the business, financial condition or operations of Purchaser
or on the ability of Purchaser to consummate the transactions contemplated by
this Agreement.
     15. Late Payments. If MCC fails to pay any amount that may become due to
Purchaser hereunder on its due date, then (i) interest shall accrue thereon from
the due date until paid in full at a rate equal to 4% per annum, and (ii) MCC
shall reimburse Purchaser upon demand for any and all collection costs
(including, without limitation, reasonable attorneys’ fees) incurred by
Purchaser.
     16. Trademark Licenses.
          (a) McKesson Automation Inc., a Pennsylvania corporation and an
Affiliate of MCC (“MAH”), owns or has the right to use the trade name and
corporate name “McKesson Automated Healthcare” in both block letter and stylized
formats, and the MAH logo, and the marks set forth on Exhibit D hereto
(collectively, the “MAH Trademarks”). Promptly after the Closing Date, MCC will
use its reasonable best efforts to cause MAH to grant to Purchaser a personal,
royalty-free, non-transferable, limited, non-exclusive license to use the MAH

10



--------------------------------------------------------------------------------



 



Trademarks as necessary in order to perform servicing responsibilities hereunder
if and when assumed by Purchaser. Purchaser’s use of the MAH Trademarks shall be
consistent with the terms provided and be in compliance with applicable law.
          (b) McKesson Automation Systems Inc., a Louisiana corporation and an
Affiliate of MCC (“MAS”), owns or has the right to use the trade name and
corporate name “McKesson Automation Systems” in both block letter and stylized
formats, and the MAS logo, and the marks set forth on Exhibit D hereto
(collectively, the “MAS Trademarks”). Promptly after the Closing Date, MCC will
use its reasonable best efforts to cause MAS to grant to Purchaser a personal,
royalty-free, non-transferable, limited, non-exclusive license to use the MAS
Trademarks as necessary in order to perform servicing responsibilities hereunder
if and when assumed by Purchaser. Purchaser’s use of the MAS Trademarks shall be
consistent with the terms provided and be in compliance with applicable law.
          (c) All use of the MAS Trademarks and the MAH Trademarks shall inure
to the benefit of MAS and MAH, as applicable, and Purchaser shall acquire no
rights in the MAS Trademarks or the MAH Trademarks by virtue of its use.
Purchaser shall not use the Trademarks in conjunction with any other name, term
or mark so as to form a combination mark. The licenses granted under subsections
(a) and (b) of this Section 16 are personal to Purchaser and shall terminate
upon the termination of this Agreement or any assignment or transfer by
Purchaser of its rights or obligations under this Agreement, except to a
Permitted Assignee who is an Affiliate of Purchaser upon notice thereof from
Purchaser to MCC.
     17. Notices. All notices, consents and other communications hereunder shall
be in writing and shall be deemed to have been duly given (a) when delivered by
hand or by Federal Express or a similar overnight courier to, or (b) when
successfully transmitted by telecopier to, the party for whom intended, at the
address or telecopier number for such party set forth below (or at such other
address or telecopier number for a party as shall be specified by like notice,
provided, however, that any notice of change of address or telecopier number
shall be effective only upon receipt):

      If to MCC:         McKesson Capital Corp.
One Post Street
San Francisco, California 94104
Telephone No. (415) 983-9339
Telecopy No. (415) 983-8826
Attention: Nicholas Loiacono, Vice President and Treasurer         with a copy
to:         McKesson Corporation
One Post Street
San Francisco, California 94104
Telephone No. (415) 983-8319

11



--------------------------------------------------------------------------------



 



      Telecopy No. (415) 983-8826
Attention: Ivan Meyerson, General Counsel
        If to Purchaser:         GE Capital Healthcare Financial Services
20225 Watertower Blvd., Suite 300
Brookfield, Wisconsin 53045
Telephone No. (262) 798-4500
Telecopy No. (262) 798-4530
Attention: Richard Berger
        with a copy to:         GE Capital Healthcare Financial Services
20225 Watertower Blvd., Suite 300
Brookfield, Wisconsin 53045
Telephone No. (262) 798-4611
Telecopy No. (262) 798-4590
Attention: Carlos Carrasquillo,

      General Counsel, Equipment Finance

     18. Purchaser Net Worth Reporting Requirement. Purchaser shall deliver
immediate written notice to MCC in the event that Purchaser’s net worth at any
time is equal to or less than $10.0 billion.
     19. Miscellaneous.
          (a) This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof. There are no restrictions, promises,
warranties, covenants or undertakings other than those expressly set forth in
this Agreement. This Agreement supersedes all prior negotiations, agreements and
undertakings between the parties with respect to such subject matter.
          (b) No amendment of this Agreement shall be effective unless in
writing and signed by MCC and Purchaser.
          (c) This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but such counterparts shall together
constitute but one and the same agreement. Each of the parties to this Agreement
agrees that a signature affixed to a counterpart of this Agreement and delivered
by facsimile by any person is intended to be its, her or his signature and shall
be valid, binding and enforceable against such person.
          (d) This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York applicable to contracts
made and wholly performed within such state.

12



--------------------------------------------------------------------------------



 



          (e) Each of the parties hereto hereby expressly and irrevocably
submits to the exclusive personal jurisdiction of the United States District
Court for the Southern District of New York and to the jurisdiction of any other
competent court of the State of New York. Each party irrevocably consents to the
service of process outside the territorial jurisdiction of the foregoing courts
in any such action or proceeding by mailing copies thereof by registered United
States mail, postage prepaid, return receipt requested, to its address as
specified in or pursuant to Section 17 hereof. However, the foregoing shall not
limit the right of a party to effect service of process on the other party by
any other legally available method.
          (f) Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of Law or otherwise) without the prior written consent of the other
party; provided, however, that Purchaser may assign its rights hereunder to a
Permitted Assignee without the consent of MCC. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective permitted successors and
assigns.
          (g) If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
          (h) Neither party shall be responsible for delays or failure of
performance resulting from acts of God, strikes, walkouts, riots, acts of war,
acts of terrorism, epidemics, governmental regulations and power failure.
          (i) Each party shall be responsible for the payment of its own
attorneys’ fees, expenses and any other costs incurred in connection with the
negotiation and closing of the transactions contemplated by this Agreement and
any other documents executed in connection herewith.
          (j) All representations, warranties and indemnities contained in this
Agreement (and any other agreement delivered pursuant hereto), all of the
Purchaser’s obligations under Sections 11(b), 11(c), 12(d), 12(e) and 16 of this
Agreement and all of MCC’s obligations under Sections 2(d), 10, 11(c), 12(a),
12(b), 12(d), 12(e), 12(f), 15 and 16 of this Agreement shall survive the
termination for this Agreement.
     20. Jury Trial Waiver. EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF UNDER, OR IN CONNETION WITH, THIS
AGREEMENT OR ANY EXHIBIT OR OTHER ATTACHMENT HERETO, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO THE
FOREGOING. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT.

13



--------------------------------------------------------------------------------



 



[SIGNATURES APPEAR ON NEXT PAGE]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Services Agreement
as of the date first written above.

            MCKESSON CAPITAL CORP:
      By:           Its: Vice President and Treasurer                GENERAL
ELECTRIC CAPITAL CORPORATION
      By:           Its: General Manager, Healthcare        Financial Services
Equipment Finance   

Signature Page to Service Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT E
POST-CLOSING PARENT GUARANTY

 



--------------------------------------------------------------------------------



 



Exhibit E
GUARANTY OF McKESSON CORPORATION
     To: General Electric Capital Corporation
     We request you to do business with McKesson Capital Corp., a Delaware
corporation (hereinafter called “MCC”), which is a direct, wholly owned
subsidiary of McKesson Corporation, a Delaware corporation. To induce you to do
so, we guarantee to you that MCC will fully and promptly perform its obligations
under (a) the Purchase Agreement dated as of the date hereof between you and MCC
(the “Purchase Agreement”) and (b) the Services Agreement dated as of the date
hereof between you and MCC (the “Services Agreement”), including, in the case of
each of the Purchase Agreement and the Services Agreement, the obligations of
MCC thereunder to pay money, perform services or provide indemnification.
     This guaranty shall terminate immediately upon an MCC Change of Control (as
defined in the Services Agreement), except to the extent of any obligations of
MCC arising under the Purchase Agreement or the Services Agreement prior
thereto. Notwithstanding the foregoing, upon an MCC Change of Control, as a
condition to the termination of this guaranty we will cause MCC to provide to
you a substitute guaranty, or such other assurance, satisfactory to you that the
obligations of MCC under the Purchase Agreement and the Services Agreement will
be fulfilled.
     Our obligations under this guaranty are independent of and separate from
the obligations of MCC. Upon the occurrence and during the continuance of any
default by MCC, you can sue us separately from MCC, whether or not you sue MCC
in such lawsuit and whether or not you sue MCC in a separate lawsuit. If you
proceed with any course of action under this guaranty or against MCC, that
choice shall not preclude you from taking any other course of action.
     We assume all responsibility for keeping informed of (a) the financial
condition and assets of MCC, (b) all other circumstances bearing upon the risk
of non-performance by MCC of its obligations under the Purchase Agreement and
the Services Agreement, and (c) the nature, scope and extent of the risks which
we assume and incur under this guaranty. We agree that you shall have no duty to
advise us of information known to you regarding such circumstances or risks. We
waive notice of your acceptance of this guaranty and of presentment, demand,
protest and notice of non-performance.
     You may at any time, without our consent, without notice to us and without
affecting or impairing our obligation under this guaranty, consent to the
renewal, modification or extension of the Purchase Agreement and/or the Services
Agreement by MCC, provided such renewal, modification or extension is approved
by a duly authorized representative of MCC. This guaranty constitutes the
complete understanding between you and us as to the subject matter hereof. This
guaranty may be modified only in a written document signed by the party against
whom the modification is sought to be enforced.
     The undersigned hereby represents and warrants that: (a) (i) the
undersigned is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has the
power and authority and the legal right to own and operate its property, to
lease the property it operates and to conduct the business in which it is

 



--------------------------------------------------------------------------------



 



currently engaged and (ii) the undersigned has the power and authority and the
legal right and capacity to execute and deliver, and to perform its obligations
under, this guaranty and has taken all necessary action to authorize its
execution, delivery and performance of this guaranty; and (b) this guaranty
constitutes a legal, valid and binding obligation of the undersigned enforceable
in accordance with its terms, except as affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally, general
equitable principles and an implied covenant of good faith and fair dealing.
     This guaranty is governed by, and shall be construed in accordance with,
the laws of the State of California.
     The undersigned may not assign any of its rights or obligations hereunder
without your express prior written consent. This guaranty may be assigned by
you, without the consent of the undersigned. The undersigned agrees that if it
receives written notice of an assignment from you, the undersigned will pay all
amounts due hereunder to such assignee or as instructed by you. The undersigned
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by assignee. This guaranty shall bind our successors and
permitted assigns, and shall inure to your successors and assigns.
     The undersigned agrees that its obligations under this guaranty shall be
primary, absolute, continuing and unconditional and shall be unaffected by MCC’s
voluntary or involuntary bankruptcy, assignment for the benefit of creditors,
reorganization, or similar proceedings affecting MCC or any of its assets. If,
by reason of any bankruptcy, insolvency or similar laws effecting the rights of
creditors, you shall be prohibited from exercising any of your rights or
remedies against MCC or any its property, then, as between you and the
undersigned, such prohibition shall be of no force and effect, and you shall
have the right to make demand upon, and receive payment from, the undersigned of
all amounts and other sums that would be due to you upon a default under the
Purchase Agreement or the Services Agreement. The undersigned agrees that this
guaranty shall remain in full force and effect or be reinstated (as the case may
be) if at any time payment or performance of any of the obligations (or any part
thereof) of MCC under the Purchase Agreement or the Services Agreement is
rescinded, reduced or must otherwise be restored or returned by you, all as
though such payment or performance had not been made.
     Executed at One Post Street, San Francisco, California and effective
December ___, 2002
Guarantor: McKesson Corporation, a Delaware Corporation

                  By:           William R. Graber        Senior Vice President
and Chief Financial Officer   

2



--------------------------------------------------------------------------------



 



         

                  By:           Nicholas A. Loiacono        Vice President and
Treasurer     

3